UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2007 FIAT S.p.A. (Translation of Registrant’s name into English) Via Nizza 250 Torino, Italy 10126 (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F [X] Form 40-F [ ] (Indicate by check mark whether the registrant by furnishing the information contained in the form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes [ ] No [X] TABLE OF CONTENTS New appointments to the Fiat Board of Directors SIGNATURES New appointments to the Fiat Board of Directors The Fiat Board of Directors, which met today, accepted with regret the resignation tendered by Mr. Hermann-Josef Lamberti due to his increasing commitments and thanked him on behalf of the entire Fiat Group for his precious cooperation throughout these years. The Board then co-opted René Carron, Chairman of Crédit Agricole. Considering the size of the Crédit Agricole Group, the Board determined that the relations existing between the French banking group and the Fiat Group are not material and therefore that René Carron meets the requirements for independence. The Board of Directors also appointed Gian Maria Gros-Pietro as component of the Internal Control Committee in replacement of Mr. Lamberti and resolved to split the Nominating and Compensation Committee into two separate committees in order to better conform to corporate governance best practices, as well as the other recommendations set forth on the issue in the Corporate Governance Code. The composition of Committees is now as follows: Internal Control Committee Mario ZibettiChairman Gian Maria Gros-Pietro Vittorio Mincato Nominating and Corporate Governance Committee John Elkann
